Green and Burns, JJ.
(dissenting in part). We respectfully dissent in part. In our view defendant failed to establish as a matter of law that plaintiff’s injuries were not the result of a covered occurrence (see Aetna Cas. & Sur. Co. v Gigante, 229 AD2d 975, 976 [1996]), or that they fell within the policy exclusions for injuries that were expected or intended by Curtis Johnson, Jr. or the result of his willful and malicious acts (see *819Allstate Ins. Co. v Zuk, 78 NY2d 41, 46-47 [1991]; Matijiw v New York Cent. Mut. Fire Ins. Co., 292 AD2d 865-866). Contrary to the majority, we do not believe that the testimony of Johnson supports the conclusion that, as a matter of law, Johnson knew that he was striking a person when he was swinging the bat or that he “intended the damages” to plaintiff (see General Acc. Ins. Co. v Zazynski, 229 AD2d 920 [1996]). Defendant also failed to establish that it timely disclaimed coverage based upon the policy exclusions (see Insurance Law § 3420 [d]; Hartford Ins. Co. v County of Nassau, 46 NY2d 1028, 1029 [1979], rearg denied 47 NY2d 951 [1979]; Allegany Co-op. Ins. Co. v Kohorst, 254 AD2d 744, 745 [1998]). We would therefore modify the order by denying defendant’s cross motion for summary judgment dismissing the complaint and reinstating the complaint. Present — Pigott, Jr., P.J., Green, Wisner, Burns and Lawton, JJ.